Citation Nr: 0700739	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  03-27 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date prior to December 10, 1999, 
for the grant of a total disability rating for compensation 
purposes based on individual unemployability (TDIU), for the 
purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1945.  He died on March [redacted], 2001; the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Muskogee, Oklahoma.  That decision 
posthumously granted the veteran's pending claim for an 
effective date earlier than January 11, 2000 for the award of 
a total rating for compensation purposes based on individual 
unemployability.  The August 2003 RO decision on appeal award 
of an earlier effective date of December 10, 1999 for a total 
rating for compensation purposes based on individual 
unemployability also established the appellant's entitlement 
to accrued TDIU benefits due and unpaid from December 10, 
1999 to January 11, 2000.

The appellant perfected an appeal of the August 2003 RO 
decision which established entitlement to accrued TDIU 
benefits effective from December 10, 1999, and the Board 
issued a decision in March 2005 in which her appeal for an 
earlier effective date for accrued TDIU benefits was denied.  
The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
February 2006, a Joint Motion for Remand (motion) was 
submitted to the Court that was granted the following month.  
This matter is again before the Board for appellate review.

A rating decision in April 2001 denied entitlement to accrued 
benefits.  The appellant did not timely appeal that 
determination.  As such, it is final.  (38 U.S.C.A. § 7105 
(West 2002).


FINDINGS OF FACT

1.  The veteran filed a claim of entitlement to service 
connection for PTSD on March 2, 1998, which was denied in an 
unappealed rating action in August 1998.

2.  The veteran filed a claim to reopen his claim of 
entitlement to service connection for PTSD on December 10, 
1999.

3.  By a rating action in March 2000, the RO reopened 
previously denied claims for service connection, and granted 
service connection for PTSD, residuals of fractures of the 
left tibial and fibular, and residuals of a shrapnel wound of 
the forehead, based on the receipt of corrected military 
records, effective from December 10, 1999.

4.  By a rating action in June 2000, the RO granted 
entitlement to a total rating for compensation purposes based 
on individual unemployability, effective from January 11, 
2000.

4.  A notice of disagreement received in March 2001, prior to 
the veteran's death, indicated that the veteran was seeking 
an earlier effective date for his award of a TDIU rating, 
based on an earlier PTSD claim, and the August 2003 RO 
decision on appeal posthumously awarded an earlier effective 
date of December 10, 1999 for the TDIU award.




CONCLUSION OF LAW

The criteria for an effective date of December 10, 1998, for 
the grant of service connection for PTSD and for a TDIU 
rating, for the purposes of accrued benefits are met.  
38 U.S.C.A. § 5110, 5121, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Although no 
letter complying with the VCAA was sent to the appellant, in 
light of the fact that a claim for accrued benefits is based 
on the evidence in the claims folder at the time of the 
veteran's death, there is no evidence that could be obtained, 
and thus no prejudice will result from the Board adjudicating 
the claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Additionally, as this decision is a grant of 
the benefits on the basis which the appellant argues, there 
is no prejudice to her to adjudicate the inextricably 
intertwined issue of entitlement to an earlier effective date 
for the grant of service connection for PTSD.

As noted above, the veteran died in March 2001.  The 
governing law applicable in cases where the veteran died 
prior to December 16, 2003 provides that, upon the death of a 
veteran, periodic monetary benefits to which he was entitled 
to, on the basis of evidence in the file at the date of death 
(accrued benefits), and due and unpaid for a period not to 
exceed two years, shall, upon the death of such individual, 
be paid to a living person, including the veteran's spouse.  
38 U.S.C.A. § 5121(a) (West 2002).  The statute, as 
interpreted by the Court, provides for 1) periodic payments 
to which an individual was entitlement at death under 
existing ratings for decisions, or 2) periodic monetary 
benefits based on evidence in the file at the date of an 
entitled individual's death and due and unpaid for a period 
not to exceed two years.  Bonny v. Principi, 16 Vet. 
App. 504, 507 (2002).  The phrase "not to exceed two years" 
has been interpreted by the Federal Circuit as not limiting 
survivors of veterans to recovery only of those benefits that 
accrued in the two years immediately preceding a veteran's 
death.  Rather, § 5121(a) (as in effect prior to December 16, 
2003) limits the total accrued benefit payments that a 
survivor may receive to those accrued benefits due and unpaid 
for up to a two-year period.  Terry v. Principi, 367 F.3d 
1291 (Fed. Cir. 2004).  

The Board notes that 38 U.S.C. § 5121(a) was revised by the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 
effective December 16, 2003.  This revision repealed the two-
year limit on accrued benefits so that a veteran's survivor 
may receive the full amount of an award for accrued benefits; 
however, this revision relates only to cases where the 
veteran's death occurred on or after the date of enactment, 
December 16, 2003.  It does not affect cases involving deaths 
prior to that time, such as this case.

First, the Board notes that there were no unpaid periodic 
payments to which the veteran was entitlement under existing 
ratings for decisions at the time of his death.  Next, the 
Board must consider whether there were periodic monetary 
benefits due and unpaid for a period not to exceed two years 
based on evidence at the time of the veteran's March 2001 
death.

First, the appellant maintains that she is entitled to 
accrued benefits based on a December 1996 claim.  
Specifically, in December 1996 the veteran filed a claim 
seeking entitlement to pension benefits, which were 
subsequently granted.  See February 1997 rating decision.  
The VA Form 21-526 filed in December 1996 was not a claim for 
service connection benefits.  The form indicates that items 
19, 20, and 21 should be skipped if the veteran was not 
claiming compensation for a service-connected disability.  
The veteran indicated that items 19, 20, and 21 were not 
applicable to his claim.  The Board finds that this action 
indicated he was applying only for pension benefits.  
Additionally, no correspondence from the veteran, or his 
representative, from December 1996 until March 2001 asserts 
that he had an outstanding claim for service connection (for 
a stroke) as argued by the appellant.  See March 2004 hearing 
transcript.  As such, the Board concludes that the veteran 
did not have a service connection claim pending from December 
1996 at the time of his death.

Instead, the evidence shows that in July 1997 the veteran 
filed a claim seeking service connection for a head injury, 
while in March 1998 he filed claims for PTSD and residuals of 
a broken leg.  The claims were denied by an August 1998 
rating decision of which the veteran was notified, along with 
his appellate rights, the following month.  The veteran did 
not file a notice of disagreement with any of the 
determinations within one year of his notification and the 
decisions became final.  38 U.S.C.A. § 7105 (West 2002).

In December 1999, the veteran's representative filed a claim 
to reopen his claim of entitlement to service connection for 
PTSD.  Service connection was established for PTSD, residuals 
of fractures to the left distal tibial and proximal fibular, 
and residuals of a shrapnel wound to the forehead, effective 
December 10, 1999.  See March 2000 rating decision.

The veteran's representative filed a formal claim of 
entitlement to a TDIU rating in June 2000.  A TDIU rating was 
established by a June 2000 rating decision, effective January 
11, 2000.  In March 2001, prior to the veteran's death, a 
notice of disagreement with the effective date assigned for 
the TDIU rating was received; his representative argued that 
the veteran amended his claim to include entitlement to 
service connection for PTSD in 1997 (sic) and stated the 
failure to file a notice of disagreement with the August 1998 
rating decision was not a bar to an earlier effective date.  
These assertions, when construed in the light most favorable 
to the veteran, indicate that he sought entitlement to an 
earlier effective date for his TDIU rating based on the 
argument that he was entitled to an earlier effective date 
for the grant of service connection for PTSD.  The veteran 
died later that same month with his earlier effective date 
claims pending.  

Thereafter the appellant filed a claim for accrued benefits.  
In August 2003 actions, an effective date of December 10, 
1999, for entitlement to TDIU rating compensation, on the 
basis for accrued benefits, was awarded.  The appellant 
argues that an effective date prior to December 1999 is 
warranted.

Under applicable criteria, except as otherwise provided, the 
effective date of an evaluation and award of compensation 
based on an original claim or a claim reopened after final 
disallowance, will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  See 38 
C.F.R. § 3.400 (2006).  Here, the veteran filed his claim to 
reopen in December 1999.  However, the basis for the eventual 
award of service connection for PTSD and subsequent TDIU 
rating was the receipt of corrected military records.  When 
such records clearly support the assignment of a specific 
rating over a part or the entire period of time involved, a 
retroactive evaluation will be assigned accordingly except as 
it may be affected by the filing date of the original claim.  
38 C.F.R. § 3.156(c) (2006).  Cross references noted under 38 
C.F.R. § 3.156(c) refer to 38 C.F.R. § 3.400(g).  The 
provisions of 38 C.F.R. 3.400(g), pertaining to Correction of 
military records, specify that where entitlement to benefits 
is established because of the correction, change or 
modification of a military record by a Board established 
under 10 U.S.C. § 1552 or § 1553, or because of other 
corrective action by competent military naval, or air 
authority, the award will be effective from the latest of 
these dates: 1) date application for change, correction, or 
modification was filed with the service department, in either 
an original or a disallowed claim; 2) date of receipt of 
claim if claim was disallowed; or 3) one year prior to date 
of reopening of disallowed claim.  38 C.F.R. § 3.400(g) 
(2006).

As previously indicated, the veteran filed his original 
service connection claim for PTSD in March 1998 while his 
claim to reopen was filed in December 1999.  The one year 
prior to his claim to reopen, or December 1998, is the later 
of these two dates.  The record shows the veteran's 
application for correction of military records was docketed 
with the Department of the Army's Board for Correction of 
Military Records in 1999.  See October 1999 proceedings 
report.  A favorable decision was issued on November 1, 1999.  
It is unclear from the military records whether the veteran 
exhausted all administrative remedies or if the military 
board waived this requirement.  While the record is 
suggestive that the date of the veteran's application for 
correction of his military records may have been later than 
December 1998, the Board will resolve this reasonable doubt 
in the appellant's favor and conclude the evidence shows 
December 10, 1998 (one year prior to date of reopening a 
disallowed claim) is the proper effective date for the grant 
of service connection for PTSD.  See 38 C.F.R. § 3.102 
(2006).  As a result, the proper effective date for the 
veteran's implied claim of entitlement to a TDIU rating is 
also December 10, 1998.  Accordingly, the appellant's appeal 
is granted to the extent that an effective date of December 
10, 1998, but no earlier, for the grant of service connection 
for PTSD and for a TDIU rating, for the purposes of accrued 
benefits is warranted.



ORDER

An effective date of December 10, 1998, for the grant of 
service connection for PTSD and for a TDIU rating, for the 
purposes of accrued benefits is granted, subject to the laws 
and regulations governing the disbursement of VA benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


